Mr. Justice Morris
delivered the opinion of the Court:
1. With reference to the first assignment of error founded upon the ruling of the trial court in the arrangement of the parties, as plaintiff and defendants, respectively, it appears that there are cases in Maryland and elsewhere, in which the ruling of a trial.court in the arrangement or alignment of parties as plaintiffs and defendants, in respect of issues sent from a probate court, has been made the subject of exception, and has been assigned as error and reviewed in an appellate tribunal; but that matter has been settled for, us by repeated decisions of the Supreme Court of the United States, which have held that the ruling of a trial court on the question as to who should open and close a case is merely upon a matter of practice not proper to be made the subject of exception or to be reviewed upon writ of error. Lancaster v. Collins, 115 U. S. 222; Hall v. Weare, 92 U. S. 728; Day v. Woodworth, 13 How. 363, 370.
But even if the question were an open one, and we were not governed by these controlling authorities, we would have to hold that the contention of the appellants in this regard is untenable. The issues before the jury, while their determination would ultimately have affected the question of the validity or invalidity of the will of Hugh A. Haral’son, were addressed merely to the determination of certain preliminary questions; and neither the validity of the will nor its execution was in issue! In fact, the will itself did not figure in any manner in the proceedings before the jury. *407The questions propounded to the jury in the issues were really only two; Whether Haralson at the time of his death was a resident of the District of Columbia, and whether at the time of his death, any considerable part of his personal estate lay within this District. The issues respecting his residence in the State of Georgia merely presented the negative of the other propositions, and might, in fact, have been entirely eliminated. Now, upon the main issues, it is too clear for any reasonable doubt that the burden of proving the affirmative was upon the appellee; and, therefore, it necessarily follows that she had the right to be made plaintiff and to open and close the case. There was no error in the ruling of the trial court in that regard.
2. But it is upon the second assignment of error that the appellants principally rely. And here they argue with great learning, force and ingenuity, that, by the refusal of the trial court to admit in evidence the record from the court of the Ordinary in Georgia, they have been denied a right guaranteed to them by the Constitution of the United States in the provision that “full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State.” The contention demands our most serious consideration.
The record of the Georgia court, it may be recalled, was offered as an estoppel upon the appellee to conclude her from denying that the deceased Haralson was a resident of the State of Georgia at the time of his death and that he had died intestate. Now, if that record operated as an estoppel, there was nothing for the trial court to do but to direct the jury to return a verdict in favor of the caveators on the issues, and nothing for the jury to do but to return such a verdict. The estoppel would have been conclusive of the whole controversy. And such in fact must have been the result, if the record is admissible at all. In the case of The Southern Pacific Railroad Co. v. United States, 168 U. S. 1, the Supreme Court of the United States, after much con*408sideration of all the authorities, by Mr. Justice Harlan said:
“There are some cases holding that a judgment, without being specially pleaded, is not conclusive upon the issues to which it relates, but is only persuasive evidence, and that the court is at liberty to find according to the truth as shown by all the evidence before it. But according to the weight of authority and upon principle, the former judgment, if admissible in evidence at all, is conclusive of the matters put in issue and actually determined by it. Mr. Greenleaf says correctly that ‘ the weight of authority, at least in the United States, is believed to be in favor of the position that where a former recovery is given in evidence, it is equally conclusive in its effect as if it were specially pleaded by way of estoppel.’ 1 Greenleaf on Evidence, Sec. 531. This view is in accord with the decisions of this court above cited.”
The converse of the proposition is also undoubtedly true, namely, that unless a previous judgment is conclusive as an estoppel, it is not admissible at all in evidence. For unless conclusive, it is no more than hearsay testimony. This position we do not understand the appellants to controvert. We. understand that they rely upon the decree of the court of the Ordinary in Georgia as a conclusive estoppel against the proceedings in this jurisdiction. The question then is, whether that decree does operate as such an estoppel.
At the threshold of our inquiry, it seems rather shocking to the judicial mind that the jurisdiction of a court once acquired should be divested out of it by extraneous proceedings in a foreign jurisdiction; or rather, that it should be told that it may not inquire even into its own jurisdiction, because another court, in another State, has, in an ex parte proceeding, made some finding of fact which would be inconsistent with the exercise of jurisdiction; and this, too, when it is conceded that there is property within the jurisdiction of the court which the law gives it the right and makes it its duty to administer. We can not think that there is any interstate or international comity, or any con*409stitutional provision that would sanction such an anomaly in the administration of justice.
That nearly all the personal property of the deceased at the time of his death was situated in the District of Columbia, no one controverts, and the jury so found. By virtue of that fact, and by virtue of the filing of the appellee’s petition for administration upon the estate, that property was brought under the control and jurisdiction of the Supreme Court of the District, whether the deceased was a resident of the District of Columbia, or of the State of Georgia, and whether he died testate or intestate. It is the express provision of our statute law, that “whenever any person hath died intestate, leaving in this State (District) goods, chattels, or personal estate, letters of administration may be forthwith granted by the Orphans’ Court of the county wherein was the party’s mansion house or residence; or in case he or she had no mansion or residence within the State, letters shall be granted in the county where the party died; and in case the party neither had mansion or residence, nor died within the State, letters may be granted in the county wherein lies, or is supposed to lie, a considerable part of the party’s personal estate.” Act of Maryland of 1798, Ch. 101, Subch. 5, Sec. 2.
So that in this case the Supreme Court of the District of Columbia, exercising the powers of an Orphans’ Court, whatever may have been the fact in regard to the residence of the deceased, had the undoubted jurisdiction to grant letters of administration upon the estate in this District. And we can not for a moment assume that that jurisdiction can be ousted by the removal of the assets afterwards from this District under supposed authority from a foreign jurisdiction. The complications that may arise from such removal can not enter into our present consideration. The fact remains, and it is the only thing which we can consider in this connection, that, at the time of Haralson’s death, and at the time of the application for letters of administration in *410this District, nearly all the personal property of the deceased was here, and was taken under the control of the Supreme Court of the District, for the purpose of administration. The extent and character of that administration, it is true, remained to be determined. Had Haralson died intestate or testate? Was he a resident or non-resident of the District of Columbia at the time of his death? Were the letters to be granted letters testamentary or letters of administration? Was there a will or was there not? There was to be administration in any event, and the property was under the control of the court for the purpose of administration. All the parties in interest came into the court, and instituted proceedings for the determination of the unsolved questions. Issues on those questions were formulated between them; and a trial of those issues was to be had according to law. Was it competent for one of the parties at this juncture to go into another jurisdiction, and there, without notice to the opposing party, and without any knowledge on her part of the proceeding, without trial, without examination, without inquiry, without any knowledge of existing conditions communicated to the court to which the application was made, to assume as true what he knew to be contested, to allege it as truth when he knew it to be denied, to file a petition in the court of an Ordinary in the State alleging as a fact that' which he knew was then matter of judicial inquiry in the District of Columbia, to conceal from the Ordinary, or at least to fail to disclose to him, what we thinlcshould have been disclosed'to him, under the circumstances, the facts of the existing controversy, and thereupon to procure from him an order in this ex parte and practically secret proceeding, which- he now proposes to use to prevent judicial inquiry and to estop judicial proceedings in the District of Columbia? If the law sanctions a proceeding like this, then undoubtedly the law should be changed as soon as possible.
There is no necessity to assume that the action of the *411appellant, Logan Bleckley, in. the premises was not taken by him in good faith, and that it is not susceptible of a reasonable explanation. Bad faith is not charged on either side; and we may well assume that there was here- no improper purpose on the part of anyone, and no intention to procure an undue advantage. But the effect of the course pursued is to affect injuriously the administration of justice in the District of Columbia, and to deprive the appellee of her just rights; and we can not think that it can be defended upon any ground of constitutional right. The action of the appellant, although taken in good faith and without any fraudulent intent, must be characterized as a fraud in law; and judgments and decrees procured by fraud, whether the fraud be one of law or one of fact, are not of the class of “records and judicial proceedings” that is declared by our Federal Constitution to be entitled to full faith and credit' extra-territorially.. It is a maxim of the law that fraud vitiates everything; and it will vitiate “records and judicial proceedings” as it may anything else, and render them null and void..
The proceeding in this case in the Supreme Court of the District of Columbia was a proceeding both in rem and inter partes. The court had jurisdiction and control, of the subject-matter; and by operation of law the res was either actually or constructively within its custody. Then all the parties in interest came in to litigate the matters in issue between them. Now, it has been repeatedly decided by the Supreme Court of the United States, that, when proceedings in rem have been commenced in a court of competent jurisdiction, and the court has acquired possession, actual or constructive, of the res, and analogous proceedings are subsequently instituted in another court of competent jurisdiction involving the same property, exclusive jurisdiction for the purpose of its own suit is acquired by the court which has first taken possession of the res; and the proceedings of the second court, with reference to those of the first, are to be *412treated as null and void—not' necessarily null and void for, all purposes, but only with reference to the rights acquired in and under the suit first instituted. Heidritter v. Elizabeth Oil Cloth Co., 112 U. S. 294; Covell v. Heymen, 111 U. S. 176 ; Porter v. Sabin, 149 U. S. 473; Rio Grande RR. Co. v. Vinet, 132 U. S. 478; In re Chetwood, 165 U. S. 443; In re Johnson, 167 U. S. 120; Ableman v. Booth, 21 How. 506. As stated in several of these cases, the observance of this rule or principle of law is rendered necessary to prevent clashing or collision between courts of equal or concurrent jurisdiction, and to preserve the due and orderly administration of justice.
The action of the court that acquires the later jurisdiction, as we have said, is not to be regarded as null and void for all purposes. Undoubtedly the adjudication of the Georgia court in the present instance is good within the State of' Georgia, and may be the foundation even of extra-territorial rights beyond the territorial limits of that State; but against the proceedings upon the same subject-matter in the District of Columbia it can be allowed no validity by the courts of this District. The case is very different, of course, where merely personal rights between parties are adjudicated, as in ordinary actions upon contracts and torts. There only one adjudication is required upon the merits, and only to such adjudication are parties entitled. Cases of this kind stand upon a very different basis from proceedings in rem; and especially do they stand upon a different basis from proceedings for the administration of decedents’ estates. These last are in their nature local, and have, in general, no extra-territorial force, or at most only a very limited one. Aspden v. Nixon, 4 How. 467; Johnson v. Powers, 139 U. S. 156. They can give no authority to any one beyond the territorial ju-. risdiction of the courts in which they are had; and they can scarcely be held to conclude anything for other jurisdictions. To call such a proceeding one inter partes would be absurd ; to give it the force and effect of a proceeding inter partes *413would be to open the door for the grossest fraud and to overthrow all the safeguards of the law.
Moreover, there was question of jurisdiction involved here. The Supreme Court of the District of Columbia, beyond all-question, had- jurisdiction of the property which was situated here; but there was question whether it had the jurisdiction to admit to probate a certain testamentary paper-writing on file in the office of the Register of Wills for this District. That jurisdiction depended on the matter of the residence of the deceased at the time of his death. The place of residence, therefore, was a jurisdictional fact to be ascertained by the court. Can it be that a court of limited s'cope and power, like that of the Ordinary in Georgia, proceeding summarily and ex parte and outside of the course of the common law, will be permitted to determine that jurisdictional fact finally and conclusively for our courts, and practically nullify the right of trial' by jury given in our courts in such cases by statute? It is an invariable and universal feature of our judicial institutions that every court must be the judge of its own jurisdiction in the first instance, and can not be concluded by what any other tribunal, except of course an appellate tribunal, has said or done in the matter. It would be a singular anomaly in the law if the court of the Ordinary in Georgia could, by an ex parte order, determine the extent of the jurisdiction of the Supreme Court of the District of Columbia; as it would equally be an anomaly if the Supreme Court of the District of Columbia attempted to determine and limit the jurisdiction of the Ordinary in Georgia. We are satisfied that neither tribunal would attempt consciously thus to trespass upon the prerogatives of the other. And we are satisfied that, if in the present instance the court in Georgia had had its attention called to the proceedings pending in the Supreme Court of the District of Columbia, which was not done, it would certainly have stayed its hand, and would not have granted administration even to the extent to which it might *414properly have granted it—for property in the State of Georgia—until a determination was had of the issues pending in the District of Columbia.
• The cases of the Southern Pacific Railway Company v. United, States, 168 U. S. 1, and Railroad Company v. Gorman, 7 App. D. C. 91, are cited by the appellants in support of their contention; but we fail to see that these cases have that effect. To the first of these cases we have already referred in this opinion upon another point. There it was held, that “a right, question or fact distinctly put in issue and directly determined by a court of competent jurisdiction, as a ground of recovery, can not be disputed in a subsequent suit between the same parties or their privies; and if the second suit is for a different cause of action, the right, question or fact once so determined must, as between the same parties or their privies, be taken as conclusively established, so long as the judgment in the first case remains unmodified.” But evidently .this rule, made, as the learned justice who spoke for the Supreme Court in that case said in the opinion, for the peace.and repose of society, applies to mátters distinctly put in issue between parties; and it can therefore have no application to ex parte proceedings, to judgments entered under statutory proceedings upon notice merely by publication and without personal service of process or some equivalent of it, or to proceedings for administrations upon the estates of deceased persons; nor can it give validity to judgments procured by fraud.
In the case of Railroad Company v. Gorman, 7 App. D. C. 91, we held that the grant of letters of administration in North Carolina could not be made the subject of collateral attack in a suit instituted by another administrator in this District, and that a certain finality was to be accorded to the action of the probate court of the foreign State. But a reference to the facts of that case will show that it can have no application to the case now under consideration. There, it is true, as in the present case, there was controversy as to *415the place of residence of the deceased person at the time of his death, which death was the result of negligence on the part of a railroad company in North Carolina, the death having happened in that State, and the deceased having been at least temporarily domiciled there.
The only asset of the estate would seem to have been a claim for damages against the railroad company under the statute of North Carolina. Letters of administration were asked for and granted in the State of North Carolina; and similar letters were asked for and granted to another person in the District of Columbia, where it was also claimed that the deceased, at the time of his death, had his residence. Suit was instituted in North Carolina by the administrator appointed in that State against the railroad company, and a recovery was had or a settlement was effected in pursuance of the suit. A similar suit was instituted in this District, where the railroad company had an office and an agent, by the administrator appointed -here; and at the trial of the latter suit the proceedings and recovery in North Carolina were either introduced in evidence or pleaded as an estoppel. It was sought to attack them by a showing that the deceased was a resident of the District of Columbia, and that therefore the Probate Court in North Carolina was without authority to appoint an administrator in that State. And we held that this could not properly be done. Plainly that case differs from the present. The court of North Carolina had the undoubted right to grant administration; for the assets were there, the railroad company was there, and the act of negligence happened there. To the railroad company the administrator of the estate appointed in North Carolina was, both in fact and in law, the representative of the estate, and a settlement- with him was a discharge by the estate. Assuredly it should not be called upon to pay again in any and every State where it should happen to be suable in consequence of doing business there, and where an administrator should happen to have been appointed. The first *416recovery must be the only recovery; and it would operate as a fraud if each and every administrator in such suits could go back to question the validity of the appointment in North Carolina.
The question in the case now before us is not one of collateral attack on the validity of the appointment of an administrator in another State. It may be conceded that the proceedings in the court of the Ordinary in Georgia are valid for all the purposes which they may legitimately sub-serve in that State. But we do not think that they can be introduced here to determine the jurisdiction of our .own courts, and least of all to divest a jurisdiction already acquired and asserted. And we think the action of the trial court in this case in excluding them from consideration was entirely right and proper.
These views seem to us to be abundantly supported by the authorities. Johnson v. Powers, 139 U. S. 156; Aspden v. Nixon, 4 How. 467; Stacy v. Thrasher, 6 How. 44; Low v. Bartlett, 8 Allen, 259; Lindley v. O’Reilly, 50 N. J. L. 636.
In our opinion, it follows from what we have said that the order or decree appealed from should be affirmed, with costs. And it is so ordered.